Citation Nr: 1826122	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO. 13-03-647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease from February 17, 2015.

2. Entitlement to total disability based upon individual unemployability (TDIU) from February 17, 2015.


REPRESENTATION

Appellant represented by:	Attorney, Julie L. Glover


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel




INTRODUCTION

The Veteran served in active duty in the U.S. Navy from April 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, denying service connection for coronary artery disease and TDIU. 

In a January 2018 Joint Motion for Partial Remand (JMPR), the Court of Appeal for Veterans' Claims (Court) partially vacated and remanded the part of the May 2017 decision that denied entitlement to an evaluation of a rating in excess of 30% for coronary artery disease from February 17, 2015, and denied entitlement to TDIU from February 17, 2015, to the present.  These issues are now before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. From February 17, 2015, the Veteran's coronary artery disease has been productive of a workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. As the Veteran has been granted a 100 percent rating for his coronary artery disease from February 17, 2015, the issue of entitlement to TDIU from February 17, 2015 is moot.


CONCLUSIONS OF LAW

1. The rating criteria for an initial evaluation of 100 percent for coronary artery disease from February 17, 2015 have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.104, Diagnostic Code 7005 (2017).

2. Entitlement to a TDIU from February 17, 2015 is moot. 38 U.S.C. § 1155; 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings - Coronary Artery Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

Disabilities must be reviewed in relation to their entire history. 38 C.F.R. § 4.1. VA must also interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. VA is also required to evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10. Functional loss may be due to pain if supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Functional impairment may be due to pain, including during flare-ups, or from repetitive use. Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011). The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno, 6 Vet. App. at 465. Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.159 ; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

 When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to an initial rating in excess of 30 percent for his service connected coronary artery disease.

The Veteran's coronary artery disease is currently rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, which provides ratings for coronary artery disease.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease. Arteriosclerotic heart disease (coronary artery disease) resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling. Arteriosclerotic heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling. Arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs  but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling. A Note to Diagnostic Code 7005 provides that, if non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104. 

In a January 2013 Disability Benefits Questionnaire (DBQ), the examiner assessed the Veteran's coronary artery disease as causing fatigue and angina at 1-3 METs, which was approximately consistent with activities such as eating, dressing, taking a shower, and slow walking for 1 to 2 blocks. The Veteran's left ventricular ejection fraction (LVEF) was 55 percent. The examiner noted that the Veteran was still lacking energy, and took frequent rests during activities.

In a February 2015 DBQ, the examiner assessed the Veteran's METs both during a stress test as well as through an interview. The examiner concluded that the interview-based METs test most accurately reflected the Veteran's current cardiac functional level. Using the more beneficial result, the Veteran showed symptoms of angina at 5 to 7 METs, roughly proportional to activities such as walking down a flight of stairs, golfing without a cart, mowing a lawn, and heavy yard work. The examiner indicated the METs level limitation was due solely to the Veteran's heart condition. Although the examiner showed symptoms of angina at 5 to 7 METs, with respect to functional impact, the examiner indicated that the Veteran's heart condition impacted his ability to work. The examiner indicated that the Veteran was limited by METs level 1 to 3 based on an interview and 9 based on ETT from September 2012. He noted that the Veteran's heart condition severely impacts his ability to work. 

In an interview-based METs test conducted in January 2018, a VA examiner indicated that the Veteran showed symptoms of dyspnea, fatigue, and angina at 1 to 3 METs, consistent with activities such as eating, dressing, taking a shower, and slow walking (2 mph) for 1-2 blocks. The examiner indicated that this METs level limitation was due solely to the Veteran's heart condition. The examiner indicated that the onset of his symptoms occurs with mild exertion, which supports the interview-based assessment of 1 to 3 METs and severe functional impact. The exercise stress test was not sustainable as it was only accomplished with significant discomfort from the Veteran.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence of record supports a 100 percent rating from February 17, 2015. The Board notes that the examiner did indicate a METs level of 1 to 3 METs in the February 2015 VA examination. The subsequent January 2018 VA examination further supports this METs level finding as the VA examiner in January 2018 provided an interview-based assessment of 1 to 3 METs and severe functional impact.

Given the probative evidence, the Board finds that a 100 rating is warranted from February 17, 2015.

Entitlement to TDIU 

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected disabilities. However, because a 100 percent schedular rating for coronary artery disease is assigned from January 20, 2013, the Board finds that entitlement to a TDIU from such date is rendered moot for the reasons expressed below.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience. See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16.

The Veteran has been in receipt of a 70 percent evaluation for bipolar disorder from January 1, 1979 to January 1, 1981; a 50 percent evaluation from January 1, 1981 to June 1, 1983; a 0 percent evaluation from June 1, 1983 to January 20, 2011; and a 30 percent evaluation from January 20, 2011. The Veteran has been in receipt of a 100 percent evaluation for coronary artery disease from February 20, 2013 to February 17, 2015 and a 30 percent evaluation from February 17, 2015. The Veteran has also been in receipt of a 10 percent evaluation for tinnitus from July 11, 2011; and a zero percent evaluation for bilateral hearing loss from July 11, 2011. The combined rating has been 70 percent from January 1, 1979, 50 percent from January 1, 1981, 0 percent from June 1, 1983, 30 percent from January 20, 2011, 40 percent from July 11, 2011, 100 percent from February 20, 2013, and 60 percent from February 17, 2015.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16.

As explained above, since the Board is granting a 100 percent rating for the Veteran's service-connected coronary artery disease, the Veteran has at least one disability rated at least 60 percent disabling. Therefore, the Veteran has met the schedular requirements for TDIU.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a 100 percent schedular rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled. See Holland v. Brown, 6 Vet. App. 443, 446   (1994) (citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990)). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the Rating Schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35   (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent. See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229-04  (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

Here, service connection is in effect for coronary artery disease which is rated as 100 percent disabling since January 20, 2013. In light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, the Board considered whether the Veteran meets the criteria for a TDIU based on the impact of his remaining service-connected disabilities: bipolar disorder, tinnitus, and hearing loss. Significantly however, there is no such suggestion nor does the Veteran allege that those disabilities either alone or in the aggregate would render him unemployable. His remaining disabilities in this period were rated at 10 percent for tinnitus, 30 percent for bipolar disorder, and noncompensable for hearing loss. Therefore, there is no basis to award a SMC. As such, the granting of the 100 percent schedular rating for his coronary artery disease renders moot any claimed entitlement to a TDIU from January 20, 2013. See Vettese v. Brown, 7 Vet App. 31   (1994) (observing that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443   (1994).


ORDER

Entitlement to a 100 percent rating for coronary artery disease from February 17, 2015, is granted.

The claim of entitlement to TDIU from February 17, 2015 is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


